        Case 1:20-cr-00296-JGK Document 23 Filed 12/11/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                        20-CR-296 (JGK)
             -   against -
                                                              ORDER
MOHAMED TRAORE,

                        Defendant.

JOHN G. KOELTL, United States District Judge :

      This Order is entered , pursuant to Federal Rule of Criminal

Procedure 5(f) and the Due Process Protections Act , Pub . L. No

116-182 , 134 Stat . 894     (Oct . 21 , 2020) , to confirm the

Government ' s disclosure obligations under Brady v. Maryland , 373

U. S . 83   (1963) , and its progeny, and to summarize the possible

consequences of violating those obligations .

      The Government must disclose to the defense all information

"favorable to an accused " that is "material either to guilt or

to punishment " and that is known to the Government .         Id . at 87.

This obligation applies regardless of whether the defendant

requests this information or whether the information would

itself constitute admissible evidence .        The Government shall

disclose such information to the defense promptly after its

existence becomes known to the Government so that the defense

may make effective use of the information in the preparation of

its case.
       Case 1:20-cr-00296-JGK Document 23 Filed 12/11/20 Page 2 of 3



     As part of these obligations , the Government must disclose

any information that can be used to impeach the trial testimony

of a Government witness within the meaning of Giglio v . United

States , 405 U. S . 150 (1972) , and its progeny.       Such information

must be disclosed sufficientl y in advance of trial in order for

the defendant to make effective use of it at trial or at such

other time as the Court may order . 83

     The foreg oi ng obligations are continuing ones and apply to

materials that become known to the Government in the future.

These obligations also apply to information that is ot herwise

subject to disclosure regardless of whether the Gove rnment

credits it .

      In the event the Government believes that a disclosure

under this Order would compromise witness safet y , victim rights ,

national security , a sensitive law-enforcement t echn ique , or any

other substantial government interest , it may apply to the Court

for a modification of its obligations , which may include in

camera review or withholding or subjecting to a protective order

all or part of the information otherwise subject to disclosure . 84




83 This Order does not purport to set forth an exhaustive list of the
Government ' s disclosure obligations .
84 The Classified Information Procedures Act sets forth separate procedures to
be followed in the event that the Government believes matters relating to
classified information may arise in connection with the prosecution . See 18
U. S . C . app . 3 §§ 1 et s eq .

                                      2
          Case 1:20-cr-00296-JGK Document 23 Filed 12/11/20 Page 3 of 3



         For purposes of this Order , the Government has an

affirmative obligation to seek all information subject to

disclosure under this Order from all current or former federal ,

state , and local prosecutors , law enforcement officers , and

other officers who have participated in the prosecution , or

investigation that led to the prosecution , of the offense or

offenses with which the defendant is charged.

         If the Government fails to comply with this Order , the

Court , in addition to ordering production of the information ,

may :

   (1)        specify the terms and conditions of such production ;

   (2)        grant a continuance ;

   (3)        impose evidentiary sanctions ;

   (4)        impose contempt or other sanctions on any lawyer
         responsible for violations of the Government ' s disclosure
         obligations , or refer the matter to disciplinary
         authorities ;

   (5)        dismiss charges before trial or vacate a conviction
         after trial or a guilty plea ; or

   (6)        enter any other order that is just under the
         circumstances.


         SO ORDERED.

Dated: December 11, 2020
       New York, New York                       /s/ John G. Koeltl
                                                  John G. Koeltl
                                            United States District Judge




                                        3
